DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No.  9,975,035 issued to Wang.
Regarding Claim 1, Wang teaches in Figures 1-4 and respective portions of the specification of a powered personal mobility vehicle (100) comprising: 
a deck (102, 128) configured to support a user, the deck having: 
a forward portion (102); 
a rearward portion (128); 
a neck portion (152) spacing apart the forward portion (102) and the rearward portion (128), the neck portion being configured to enable the deck to twist about a longitudinal axis of the vehicle; 
a first wheel assembly (114) comprising a first swivel wheel (126) connected to the forward portion (102) of the deck; 
a second wheel assembly (140) comprising a second swivel wheel (150) connected to the rearward portion (128) of the deck; 

a battery (158) connected to a bottom surface of the forward portion of the deck (102, 128), a portion of the battery (158) positioned directly above a portion of the first swivel wheel (126) when the first and second swivel wheels (126, 150) are on a flat horizontal riding surface; and 
a motor (160) operably coupled to the battery (158) and configured to drive one of the first and second wheel assemblies (114, 140).
Regarding Claim 4, Wang teaches the first wheel assembly (114) comprises a limiter (124) configured to limit the degree to which the first swivel wheel can pivot (see at least Col. 6, lines 45-49).
Regarding Claim 5, Wang shows in Figure 1 the first swivel wheel (126) and the second swivel wheel (150) are configured to swivel independently.
Regarding Claim 6, Wang teaches the first swivel wheel (126) is powered (by motor 160) and the second swivel wheel (150) is non-powered, the first and second swivel wheels having similar diameters (see Figure 1).
Regarding Claim 9, Wang teaches the neck portion (152) of the deck comprises a rotational coupling (1554, 156) connected at a first end to the forward portion (102) of the deck and at a second end, opposite the first end, to the rearward portion (128) of the deck.
Regarding Claim 16, Wang teaches in Figures 1-4 and respective portions of the specification a powered personal mobility vehicle (100) comprising: 
a deck (102, 128) configured to support a user, the deck having a forward portion (102) and a rearward portion (128), the forward portion (102) and the rearward portion (128) spaced .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as disclosed above.
Regarding Claim 7, Wang shows a front panel (110) that covers a recess in the forward portion of the deck (102) and mounting portion of the front wheel extends upward into the recess.  Wang does not explicitly disclose that the panel is removable.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to allow the panel to be removable for accessing the battery and for securing the wheel in the recess.
Regarding Claim 10, Wang shows in the figures the first wheel assembly (114) and the second wheel assembly (140) are each mounted to the deck at an inclined angle relative to horizontal (by inspection the inclined angle appears to be 40-45 degrees relative to horizontal) but is silent if the angle is specifically 40-45 degrees relative to horizontal. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the to provide the inclined angle appears to be 40-45 degrees relative to horizontal, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 2, 3 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as disclosed above, in view of U.S. Patent Publication 2016/0144267 issued to Huang.
Regarding Claim 2, Wang teaches the motor (160) is configured to transfer rotational force to the first swivel wheel (126) but does not show the motor (160) is disposed entirely within the first swivel wheel (126).
Huang teaches of a hub motor (paragraph [0041]) disposed within a wheel (114) for a vehicle (Figure 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a motor disposed within a wheel, as taught by Huang, for the vehicle taught by Wang.  One would be motivated to dispose the motor within the wheel to provide a compact drive arrangement where the motor is located within the wheel to save space on the vehicle assembly.
Regarding Claim 3, Wang does not explicitly disclose at least one of the first swivel wheel and the second swivel wheel is configured to swivel 360 degrees.
Huang teaches of wheel (104) that swivels (see at least paragraph [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a wheel that swivels, as taught by Wang, to provide a wheel that can swivel 360 degrees in the vehicle taught by Wang to provide the advantage of providing a wheel with a turn radius that is not restricted. 
Regarding Claim 11, Wang teaches in Figures 1-4 and respective portions of the specification a powered personal mobility vehicle (100), comprising: 
a deck (102, 128) configured to support a user, the deck (102, 128) having a forward portion (102) and a rearward portion (128), the forward portion (102) and the rearward portion (128) spaced apart by a neck portion (152), the neck portion (152) being configured to enable the deck to twist about a longitudinal axis of the vehicle; 
a front wheel assembly (114) connected to the forward portion of the deck, the front wheel assembly (114) comprising a powered swivel wheel (126) having a motor and a tire; 
a rear wheel assembly (140) connected to the rearward portion of the deck, the rear wheel assembly (140) comprising a non-powered swivel wheel (150), wherein the front and rear wheel assemblies (114, 140) are positioned along the longitudinal axis of the vehicle (100); and 
wherein a diameter of the powered swivel wheel of the front wheel assembly (114) is approximately equal to a diameter of the non-powered swivel wheel (150) of the rear wheel assembly (140).
Wang teaches the motor (160) is configured to transfer rotational force to the first swivel wheel (126) but does not show the motor (160) is disposed entirely within the first swivel wheel (126).
Huang teaches of a hub motor (paragraph [0041]) disposed within a wheel (114) for a vehicle (Figure 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a motor disposed within a wheel, as taught by Huang, for the vehicle taught by Wang.  One would be motivated to dispose the motor within the wheel to provide a compact drive arrangement where the motor is located within the wheel to save space on the vehicle assembly.
Regarding Claim 12, Wang does not explicitly disclose at least one of the first swivel wheel and the second swivel wheel is configured to swivel 360 degrees.
Huang teaches of wheel (104) that swivels (see at least paragraph [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a wheel that swivels, as taught by Wang, to provide a wheel that can swivel 360 degrees in the vehicle taught by Wang to provide the advantage of providing a wheel with a turn radius that is not restricted. 
Regarding Claim 13, Wang teaches the first wheel assembly (114) comprises a limiter (124) configured to limit the degree to which the first swivel wheel can pivot (see at least Col. 6, lines 45-49).
Regarding Claim 14, Wang shows in Figure 1 the first swivel wheel (126) and the second swivel wheel (150) are configured to swivel independently.
Regarding Claim 15, Wang shows in the figures the first wheel assembly (114) and the second wheel assembly (140) are each mounted to the deck at an inclined angle relative to horizontal (by inspection the inclined angle appears to be 40-45 degrees relative to horizontal) but is silent if the angle is specifically 40-45 degrees relative to horizontal. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the to provide the inclined angle appears to be 40-45 degrees relative to horizontal, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as disclosed above, in view of U.S. Patent Publication No. 2012/0187648 issued to Chen.
Regarding Claim 8, Wang discloses the claimed invention except for teaching the rearward portion of the deck comprises a handle, the handle comprising an opening that extends through the deck and is configured to receive a user's hand.
Chen shows in the Figure 9 handle openings formed in the front and rear of a skateboard.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a handle opening, as taught by Chen, in the invention taught by Wang to provide the advantage of providing a hand hold to be grasped by a user to carry the vehicle.
Allowable Subject Matter
Claims 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the indication of allowable subject matter is the inclusion of -- an upper surface of the deck comprises a first recess and a second recess, each of the first and second recesses comprising an opening at its base, the first recess being covered by a first removable panel and the second recess being covered by a second removable panel; and wherein a portion of the first mounting assembly extends upward from beneath the deck into the opening at the base of the first recess, and wherein a portion of the second mounting assembly extends upward from beneath the deck into the opening at the base of the second recess -- in combination with the other elements recited, which are not taught or suggested by Wang, or the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618